         Case 1:17-cv-04259-LLS Document 283 Filed 02/02/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


DIAGEO NORTH AMERICA, INC.,

              Plaintiff/Counterclaim Defendant,                ECF CASE

                      v.                                       Case No. 1:17-CV-04259-LLS

W.J. DEUTSCH & SONS LTD. d/b/a                                 JOINT STIPULATION AND
DEUTSCH FAMILY WINE & SPIRITS, and                             [PROPOSED] SCHEDULING
BARDSTOWN BARREL SELECTIONS LLC,                               EXTENSION

              Defendants/Counterclaim Plaintiffs.



       WHEREAS, on October 2, 2020, the Court endorsed a schedule for the parties to

exchange pre-trial findings of fact pursuant to the Court’s Individual Practices, for the parties to

file Daubert motions by December 9, 2020, and for the parties to file a consolidated pre-trial

order and other pre-trial materials by February 19, 2021, with a Final Pre-Trial Conference to be

held on March 5, 2021 (ECF No. 202);

       WHEREAS, the parties have exchanged pre-trial findings of fact and all reply findings

and evidentiary support for same, and the parties’ Daubert motions are fully briefed;

       WHEREAS, the parties are in the process of exchanging exhibit lists, conferring on

objections, and preparing the remaining documents required for the consolidated pre-trial order;

       WHEREAS, the parties seek a 60-day extension of the deadlines for the filing of the

consolidated pre-trial order and other pre-trial materials and of the Final Pre-Trial Conference.

This modification of the schedule will allow the parties to address the voluminous case record,

agree on joint trial exhibits, and narrow any potential evidentiary disputes. This request is




                                                  1
           Case 1:17-cv-04259-LLS Document 283 Filed 02/02/21 Page 2 of 3




further supported by the continuing COVID-19 pandemic and its impact on the New York

region.

          Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the

parties’ deadline for filing all pre-trial materials with the Court, including the consolidated pre-

trial order and each party’s trial brief on contested issues of law, requests to charge, proposed

voir dire, and copies of experts’ sworn statements attaching their reports, will be extended to

April 21, 2021. The date for the Final Pre-Trial Conference will be extended, at the Court’s

convenience, to May 14, 2021.

          This is the parties’ first request for an extension of the schedule for filing pre-trial

materials.

          This Stipulation may be executed in counterparts with facsimile and/or email signatures

treated as originals.

                                             *       *       *

SO STIPULATED:

Dated:            February 2, 2021
                  New York, New York


ARENT FOX LLP                                                    JENNER & BLOCK LLP

                                                                 By:
By:                                                                    ____________________
          ___________________                                          Susan J. Kohlmann
          Michael A. Grow (pro hac vice)                               Gianni P. Servodidio
          1717 K Street, NW                                            Jacob D. Alderdice
          Washington DC 20006                                          919 Third Avenue
          Tel. (202) 857-6000                                          New York, NY 10022
          Fax: (202) 857-6395                                          Tel.: (212) 891-1600
          Michael.Grow@arentfox.com                                    Fax: (212) 891-1699
                                                                       SKohlmann@jenner.com
          Howard Graff                                                 GServodidio@jenner.com
          Eric Biderman                                                JAlderdice@jenner.com
          Lindsay Korotkin

                                                     2
     Case 1:17-cv-04259-LLS Document 283 Filed 02/02/21 Page 3 of 3




    1301 Avenue of the Americas
    New York, NY 10019                               Attorneys for Plaintiff/Counterclaim
    Tel.: (212) 484-3900                             Defendant Diageo North America, Inc.
    Fax: (212) 484-3990
    Howard.Graff@arentfox.com
    Eric.Biderman@arentfox.com
    Lindsay.Korotkin@arentfox.com


    Attorneys for Defendants/Counterclaim
    Plaintiffs W.J. Deutsch & Sons Ltd. d/b/a
    Deutsch Family Wine & Spirits and Bardstown
    Barrel Selections LLC




SO ORDERED.

DATED:    New York, New York

          ____________,_______              _____________________________
                                            United States District Judge




                                        3
